UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7959



TYRELL DAVRON ANDERSON,

                                              Plaintiff - Appellant,

          versus


WARDEN; DIVISION OF CORRECTION; NANCY         L.
ROUSE, Warden; THE STATE OF MARYLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-05-2663-1-AMD)


Submitted: March 23, 2006                     Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrell Davron Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tyrell Davron Anderson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                 We have

reviewed the record and find no reversible error.              Accordingly, we

affirm   for    the     reasons   stated     by   the   district   court.      See

Anderson v. Warden, No. CA-05-2663-1-AMD (D. Md. filed Dec. 2, 2005

& entered Dec. 5, 2005).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 2 -